DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/20/2020 and 3/31/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The amendments and remarks, filed on 12/29/2020, has been entered.  Applicant’s amendments to the claims have overcome the objection of claim 29 and 112(b) rejection of claims 29, 32, and 34.
As to the amendments and remarks, filed on 12/29/2020, the previous restriction issued on 12/04/2020 is withdrawn. 
As to the amendments and remarks, filed on 12/29/2020, the previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.

Claim Status
Claims 1-34 are pending with claims 29-34 being examined and claims 1-28 are withdrawn. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 29-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 29 recites the limitation “ink-jet printable solution for detecting a hazardous or non-hazardous gas or vapor” in line 1-2.  How does a solution detect a hazardous or non-hazardous gas or vapor?  How is the solution detecting gas or vapor without the use of a sensor?  How does the solution show a visual response to indicate detection?  Applicant does not provide structure for gas or vapor detection, thus the limitation is unclear.  Claims 30 -34 are rejected by virtue of their dependency on claim 29.
4.	Claim 30 recites the limitation “the surface tension thereof is from about 20 to about 50 dynes per centimeter”.  The claim is dependent on claim 29 wherein the surface tension is about 28 to 42 dynes per centimeter.  Claim 30 broadens claim 29, thus making the limitation unclear.  Claims 31 -34 are rejected by virtue of their dependency on claim 29.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kukkola et al (“Inkjet-printed gas sensors: metal decorated WO3 nanoparticles and their gas sensing properties”, Journal of Materials Chemistry, 2012, volume 22, pages 17878-17886; hereinafter “Kukkola”), in view of Freund et al (US 6773926 B1; hereinafter “Freund”; previously of record) and in further view of Hegmann et al (US 20160060529 A1; hereinafter “Hegmann”; previously of record).  
Regarding claim 29, Kukkola teaches an ink-jet printable solution for detecting  a hazardous or non-hazardous gas or vapor (Kukkola; Abstract) comprising: a plurality of nanoparticles (Kukkola; Experimental; page 17880; WO3 nanoparticles) having a particle size of from about 0.5 to about 20 nanometers (Kukkola; Results and Discussion; page 17880; decomposition of metal-precursors impregnated on WO3 nanoparticles resulted in formation of particles with size between 1-4nm, 2-5 nm, and 1-2 nm from AgNO3, Pd(C5H7O2)2, and Pt(C5H7O2)2 precursors, respectively), and optionally a solvent (Kukkola; Experimental; page 17880; mixed with deionized water). 
11.	Kukkola does not teach a ligand capable of detecting hazardous or non-hazardous gas or vapor and said ligand coating said nanoparticles. 
12.	However, Freund teaches an analogous art of nanoparticles (Freund; col. 6, lines 46) comprising a ligand (Freund; col. 6, lines 6-7) capable detecting hazardous or non-hazardous gas or vapor (Freund; col. 4, lines 16-17) and said ligand coating said nanoparticles (Freund; col. 7, lines 18-27).  It would have been obvious to one of ordinary skill in the art to have modified the nanoparticles of Kukkola to comprise the ligand coat as taught by Freund, because Freund teaches that the ligand stabilizes the nanoparticles (Freund; col. 6, lines 6-7). 
13.	Modified Kukkola does not teach a viscosity of from about 6 to about 16cPs and a surface tension from about 28 to 42 dyne per centimeter. 
14.	However, Hegmann teaches an analogous art of a Ink-jet printable composition (Hegmann; Abstract; para [36]; sensors require patterned alignment surfaces) having a viscosity of from about 6 to about 16 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs) and a surface tension from about 28 to 42 dynes per centimeter (Hegmann; para. [38]; surface tension…preferably from about 28 to about 42 dynes).  It would have been obvious to have modified the solution of modified Kukkola to have a viscosity of from about 6 to about 16 cPs and a surface tension from about 28 to 42 dynes per centimeter as taught by Hegmann, because Hegmann teaches that if the 
15.	Regarding claim 30, modified Kukkola teaches the ink-jet printable solution according to claim 29 (the ink-jet printable solution of modified Kukkola is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29), wherein the viscosity of said solution is from about 5 to about 20 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs) and wherein the surface tension thereof is from about 20 to about 50 dynes per centimeter (Hegmann; para. [14, 38]; surface tension of from about 20 to about 50 dynes/cm). 
16.	Regarding claim 31, modified Kukkola teaches the ink-jet printable solution according to claim 30 (the ink-jet printable solution of modified Kukkola is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29), wherein the viscosity of said solution is from about 6 to about 16 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs).
17.	Modified Kukkola does not teach the ligand comprising an aliphatic thiol, a non-aliphatic thiol, an amino acid, a thioglycolic acid, a cysteine, an aliphatic thiol, an alkylated phthalimide, a weak ligand, citric acid, or any combination of said ligands. 
18.	However, Freund teaches the ligand (the modification of the solution of Freund to include the ligands of Freund has already been discussed in claim 1 above) comprising an aliphatic thiol wherein said aliphatic group has from about 1 to about 20 carbon atoms (Freund; col. 8, lines 30-45; suitable capping ligands include…alkyl thiols which may optionally include one or more of the following: alkynes, alkynes, amines).  It would have been obvious to one of ordinary skill in the art that the ligand of modified Kukkola discussed above in claim 1 comprises aliphatic thiol as taught by Freund, because Freund teaches that the capping ligands chemical identity can affect the sensor response time (Freund; col. 8, lines 59-64).
Regarding claim 32, modified Kukkola teaches ink-jet printable solution according to claim 31, wherein said particle size of said nanoparticles is from about 1 to about 10 nanometers (Kukkola; Results and Discussion; page 17880; decomposition of metal-precursors impregnated on WO3 nanoparticles resulted in formation of particles with size between 1-4nm, 2-5 nm, and 1-2 nm from AgNO3, Pd(C5H7O2)2, and Pt(C5H7O2)2 precursors, respectively). 
20.	Modified Kukkola does not teach said solvent comprises xylene, o-xylene, a mixture of water and an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms, a mixture of water and glycerol, or a mixture of water and ethylene glycol, or any combination thereof. 
21.	However, Hegmann teaches an analogous art of a Ink-jet printable composition (Hegmann; Abstract; para [36]; sensors require patterned alignment surfaces) with a solvent comprising xylene, o-xylene, a mixture of water and an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms, a mixture of water and glycerol, or a mixture of water and ethylene glycol, or any combination thereof (Hegmann; para. [14, 40]; o-xylene is a suitable solvent).  It would have been obvious to one of ordinary skill in the art to have modified the solvent of modified Kukkola to have solvent that is o-xylene as taught by Hegmann, because Hegmann teaches that the o-xylene has a viscosity and surface tension that provides an evaporation rate in uniform with the solution and single solvents do not induce aggregation because the vapor pressures will not vary (Hegmann; para [16, 40]).
22.	Regarding claim 33, modified Kukkola teaches the ink-jet printable solution according to claim 32 (the ink-jet printable solution of modified Kukkola is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29), wherein the viscosity of said solution is from about 8 to about 14 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs), and wherein the surface tension thereof is from about 30 to about 40 dynes per centimeter (Hegmann; para. [38]; surface tension…preferably from about 28 to about 42 dynes). 
Regarding claim 34, modified Kukkola teaches the ink-jet printable solution according to claim 33 (the ink-jet printable solution of modified Kukkola is modified to have the viscosity and surface tension range taught by Hegmann discussed in claim 29, the ink-jet printable solution of modified Kukkola is modified to have the o-xylene as the solvent taught by Hegmann discussed in claim 32), wherein the viscosity of said solution is from about 10 to about 12 cPs (Hegmann; para. [38]; viscosity in a range generally of about 7 to about 15 cPs and preferably from about 10 to about 12 cPs), and wherein said solvent is o-xylene, methanol, or said mixture of water ethylene glycol (Hegmann; para. [14, 40]; o-xylene is a suitable solvent).
	
Response to Arguments
Applicant’s arguments towards the prior art filed 12/29/2020 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record.
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
	In the arguments presented on page 13 of the Applicant’s response, Applicant argues that Hegmann does not teach “ligands capable of detecting hazardous or non-hazardous gases or vapors”.  However, the examiner respectfully disagrees.  The examiner does not rely on Freund to teach “ligands capable of detecting hazardous or non-hazardous gases or vapors”, but rather the examiner relies on Hegmann to teach “the viscosity or surface tension range” (Discussed above in para [13]).
In the arguments presented on page 13 of the Applicant’s response, Applicant argues that Freund does not teach “viscosity range or surface tension”.  However, the examiner respectfully disagrees.  The examiner does not rely on Freund to teach “viscosity or surface tension range”, but rather the examiner relies on Freund to teach “teach a ligand capable of detecting hazardous or non-hazardous gas or vapor and said ligand coating said nanoparticles” (Discussed above in para [11]).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798